Citation Nr: 1447321	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  11-21 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Jackson, Mississippi


THE ISSUE

Entitlement to payment or reimbursement of expenses incurred for unauthorized medical treatment received at the Delta Regional Medical Center of Greenville, Mississippi on October 10, 2010.  


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to October 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Department of Veterans Affairs Medical Center (VAMC) in Jackson, Mississippi.

The Board notes that the original claim was filed by the Delta Regional Medical Center; however, the appeal was submitted by the Veteran.  Although no appeal was filed by the original claimant, and no initial claim was filed by the Veteran, the Board will treat the issue as currently appealed by the Veteran.  The VA Medical Center issued a Statement of the Case to the Veteran, certified the issue to the Board, and the Veteran was informed that her appeal was at the Board.  This actions reasonably led the Veteran to believe the issue at been correctly appealed, and in light of those actions, the Board will adjudicate the appeal on the merits.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that were VA led Veteran to believe an appeal was timely, VA had waived objections to the timeliness of the appeal).


FINDINGS OF FACT

1.  On October 10, 2010, the Veteran received treatment in the emergency department of the Delta Regional Medical Center without prior authorization from VA.  

2.  The Veteran's treatment was for a nonservice-connected condition that is not associated with and held to be aggravating an adjudicated service-connected disability.

3.  On February 24, 2011, more than 90 days after the Veteran's emergency treatment, the claim for reimbursement was received. 


CONCLUSION OF LAW

Neither the hospital nor the Veteran has submitted a timely claim for reimbursement for services provided to the Veteran at the Delta Regional Medical Center of Greenville, Mississippi on October 10, 2010.  38 U.S.C.A. § 1728 (West 2002 & Supp. 2013); 38 C.F.R. § 17.1004 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent allowable, payment or reimbursement of the expenses of care, not previously authorized, in a private or public (or Federal) hospital not operated by VA, or of any medical services not previously authorized including transportation (except prosthetic appliances, similar devices, and repairs) may be paid on the basis of a claim timely filed, under the following circumstances:

(a) For veterans with service connected disabilities.  Care or services not previously authorized were rendered to a veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Ch. 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and (b) In a medical emergency.  Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) When Federal facilities are unavailable. VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 C.F.R. § 17.120; see also 38 U.S.C.A. § 1728(a) (1)-(3).

All three statutory requirements must be met before reimbursement can be authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).  In this case, 38 C.F.R. § 17.120(a) is not applicable as the Veteran was treated for constipation and a urinary tract infection, for which she is not service-connected and which is not associated with and held to be aggravating an adjudicated service-connected disability.  Thus, criterion (a) is not satisfied. Accordingly, the Board concludes that based on the evidence of record, the provisions of 38 C.F.R. § 17.120 have not been met.

However, payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000 - 1003. To be eligible for reimbursement under this authority, all of the following conditions must be satisfied:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); (c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and (i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  See 38 C.F.R. § 17.1002.

Regarding the question of payment or reimbursement, the VAMC has made no determination as to whether the treatment provided to the Veteran was actually an emergency situation, or if any of the other criteria cited in in 38 C.F.R. § 17.1002 (a)-(h) are met.  Rather, the VAMC has denied payment based on the narrow determination that the appellant did not submit a timely claim.

The VAMC relied on the provisions of 38 C.F.R. § 17.1004(d) to deny the above claim as untimely.  This provision states that to receive payment or reimbursement for emergency services, a claimant must file a claim within 90 days after the latest of the following: (1) The date that the veteran was discharged from the facility that furnished the emergency treatment; (2) The date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (3) The date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d).

Review of the evidence shows that Delta Regional Medical Center provided emergency room services to the Veteran on October 10, 2010.  Those services were not pre-authorized by the VAMC.  

On February 24, 2011, the Delta Regional Medical Center submitted a claim for reimbursement.  This is well after 90 days from the Veteran's date of discharge from the Delta Regional Medical Center, and there is no indication that claims were made to any third party.  Although a much longer time limit for filing a claim applies under 38 U.S.C.A. § 1728, as set forth in 38 C.F.R. § 17.126, the Veteran does not meet the basic eligibility requirements under 38 U.S.C.A. § 1728, as discussed above.

The Veteran has argued that she should not be penalized if the hospital delayed in submitting a claim for reimbursement.  Unfortunately, the claim was filed beyond the allowed 90 days.  The Veteran herself could have filed a claim within 90 days but did not do so.  In light of the fact that no claim was filed by any claimant within the allotted time frame, the Board is without authority to grant the claim.

The Board sympathizes with the hospital's and Veteran's requests for reimbursement or payment of the expenses incurred.  However, given that the private treatment received in October 2010 was not pre-authorized, that the Veteran is not eligible for reimbursement under Section 1728, and given the lack of a timely filing of a claim, the Board must deny the Veteran's appeal.

In this regard, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  The Board further observes that no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992); Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).  The claim for payment or reimbursement lacks legal merit, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

As a final matter, on November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law with significant changes in VA's duty to notify and assist.  Regulations implementing the VCAA have also been published. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, however, there is no indication in the VCAA that Congress intended the act to revise the unique, specific claim provisions of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In the circumstances of this case, there is no further duty to notify or to assist.


ORDER

Entitlement to payment or reimbursement of expenses incurred for unauthorized medical treatment received at the Delta Regional Medical Center of Greenville, Mississippi on October 10, 2010 is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


